[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
This is an appeal, claiming aggrievement, from the statement of compensation made by the defendant after it had totally condemned, pursuant to statute, the plaintiff's property located at 180-182  and 186-188 Washington Avenue in the City of New Haven. The property consists of a parcel of land containing an area of 6, 500  square feet with a frontage of 65  feet on Washington Avenue. The site is improved with a one story concrete block commercial building containing 3,103 square feet.
The statement of compensation filed by the defendant on March 5, 1991 was for $155,000 and is supported by the testimony of two appraisers and reports dated July 10, 1989 and June 28, 1989. (Exhibits 1 and 4). The plaintiff bases its claim on the testimony of its appraiser and his report dated April 1, 1991. (Exhibit A).
The court has long been familiar with the area and the location of the property involved. CT Page 1803
The court has listened closely to the testimony and examined at length the reports of the appraisers. The testimony and report of the plaintiff's appraiser are entitled to little weight. Both contain errors of workmanship and judgment which raise insurmountable barriers where credibility is concerned.
On the other hand the defendant's appraiser's testimony and reports appear to this court to be solidly based on fact and technical know-how and are entitled to the reliance of the court.
The court finds that the plaintiff is not aggrieved by the statement of compensation filed by the defendant and no revision of said statement is warranted.
Judgment may enter for the defendant.
HAROLD M. MULVEY STATE TRIAL REFEREE